DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/31/2019 is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandya et al. (US 2009/0045773), hereinafter Pandya.
             As to claim 9, Pandya discloses in figures 1-6C, a method of charging an electric vehicle while the electric vehicle [vehicle (201); ¶0037] is driven on a roadway, the steps of the method comprising ;-( see figure below)


    PNG
    media_image1.png
    283
    657
    media_image1.png
    Greyscale

            providing an electric vehicle [vehicle 201; see ¶0037] for driving on a roadway [see figure above, road (202) and also see ¶0037];
 providing a charge receiver [charger receiver coil (105): see figure above and also ¶0037] being coupled to the electric vehicle [the receiver is coupled to the vehicle to chare the battery power supply], said charge receiver being in electrical communication with batteries of the electric vehicle;
        providing a plurality of charge transmitters [plurality of coils (102) embedded in the road (202) to transmit charging power to the vehicle], each of said charge transmitters broadcasting a charge signal [see ¶0037]; embedding each of said charge transmitters into the roadway [see figure above, the coils are embedded in the road (202), see also ¶0021 and ¶0031]; spacing said charge transmitters a predetermined distance apart from each other and distributing said charge transmitters along an entire distance of the roadway [noted that the primary coils (102) are spaced apart each other]; and  placing said charge receiver in wireless communication with each of said charge transmitters when the vehicle drives on the roadway such that said charge receiver receives said charge signal wherein said charge receiver is configured to harness electrical .  
       Noted that the method steps will be met during the normal operation of the apparatus described above.

Allowable Subject Matter
Claims 1-8 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a plurality of electromagnetic readers, each of said electromagnetic readers being embedded into the roadway; a plurality of housings, each of said housings being coupled to a guard rail along the roadway; a plurality of receiver units, each of said receiver units being coupled to a respective one of said housings, each of said receiver units being positioned on said front surface of said respective housing; a data storage device being in electrical communication with each of said electromagnetic readers, said data storage device being in electrical communication with each of said receiver units, said data storage device being in electrical communication with an extrinsic communication network thereby facilitating data gathered by each of said electromagnetic readers and each of said receiver units to be downloaded to the extrinsic communication network for subsequent analysis; and a charge transceiver being coupled to an electric vehicle, said charge transceiver being in electrical communication with batteries of the electric vehicle, said charge transceiver being in wireless communication with each of said charge transmitters when the electric vehicle is driven on the roadway, said charge transceiver receiving said charge signal from each of said charge transmitters when the electric vehicle is driven on the roadway wherein said charge transceiver is 
Claim 8 recites, inter alia, a plurality of electromagnetic readers, each of said electromagnetic readers being embedded into the roadway, said electromagnetic readers being spaced a predetermined distance apart from each other and being distributed along the entire distance of the roadway, each of said electromagnetic readers being aligned with centerline markings on the roadway; a plurality of housings, each of said housings being coupled to a guard rail along the roadway, each of said housings having a front surface, each of said housings being oriented on the guardrail having said front surface of each of said housings being directed toward the roadway, said housings being spaced apart from each other and being distributed along an entire distance of the guard rail; a plurality of receiver units, each of said receiver units being coupled to a respective one of said housings, each of said receiver units being positioned on said front surface of said respective housing; a data storage device being in electrical communication with each of said electromagnetic readers, said data storage device being in electrical communication with each of said receiver units, said data storage device being in electrical communication with an extrinsic communication network thereby facilitating data gathered by each of said electromagnetic readers and each of said receiver units to be downloaded to the extrinsic communication network for subsequent analysis; and a charge transceiver being coupled to an electric vehicle, said charge transceiver being in electrical communication with batteries of the electric vehicle, said charge transceiver being in wireless communication with each of said charge transmitters when the electric vehicle is driven on the roadway, said charge 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859